J-S72007-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 STEPHANIE IMANI HARRIS                  :
                                         :
                   Appellant             :   No. 939 MDA 2018

         Appeal from the Judgment of Sentence Entered May 9, 2018
    In the Court of Common Pleas of Franklin County Criminal Division at
                      No(s): CP-28-CR-0000758-2018


BEFORE: BOWES, J., SHOGAN, J., and KUNSELMAN, J.

MEMORANDUM BY BOWES, J.:                        FILED FEBRUARY 01, 2019

      Stephanie Imani Harris appeals from the May 9, 2018 judgment of

sentence of twelve months of probation, restitution, and a fine of $150, which

was imposed after she pled no contest to simple assault, a second-degree

misdemeanor. Counsel, Kevin Taccino, Esquire, has filed a petition for leave

to withdraw with this Court, and a brief pursuant to Anders v. California,

386 U.S. 738 (1967), and Commonwealth v. McClendon, 434 A.2d 1185

(Pa. 1981). After review, we grant counsel’s petition to withdraw, and affirm.

      Appellant was charged with one count each of simple assault and

harassment stemming from an incident in Chambersburg, Franklin County, on

March 18, 2018. According to the criminal complaint and affidavit of probable

cause, Appellant and two other females approached the victim’s vehicle in a

parking lot, began yelling at her, and ordered her to exit the vehicle. They

managed to enter the vehicle where they struck the victim with pliers, pulled
J-S72007-18



her hair, struck her in the face and back of the head, and threw bleach on her.

The victim was treated at Chambersburg Hospital for multiple scratches on

her face, a laceration on her ear, and complaints of severe head pain.

       On May 9, 2018, Appellant pled no contest to simple assault.1 After she

was placed under oath, she was shown her written plea colloquy. Appellant

identified her initials on the bottom right hand corner of each page.        She

demonstrated her knowledge of the charges pending, the elements of the

offenses, and the maximum penalties for each offense.          N.T. Guilty Plea,

5/9/18, at 3. Appellant verified her understanding that in exchange for her

nolo contendere plea to simple assault, the remaining harassment charge

would be dismissed, and the Commonwealth would agree to twelve months of

probation and restitution.2 Id. Appellant attested that it was her signature

on the colloquy acknowledging that she was giving up her constitutional right

to a jury trial, and confirmed that she had discussed this with her attorney.

Id. at 4.

       The trial court further questioned Appellant regarding her understanding

of her right to a jury trial, the nature of the offenses charged, and the evidence

that would be presented at a trial. Id. at 4-5. Appellant confirmed that she

____________________________________________


1 For purposes of withdrawal of a plea, a plea of nolo contendere is treated
the same as a guilty plea. Commonwealth v. Miller, 748 A.2d 733, 735
(Pa.Super. 2000).

2Restitution consisted of $100 to the victim and over $7,000 to Chambersburg
Hospital.


                                           -2-
J-S72007-18



had discussed the plea with counsel. Finally, the court asked Appellant to

explain what had occurred on March 18, 2018, that made her guilty of simple

assault. Appellant advised the court that there was a confrontation between

the victim and Appellant’s friend.    Appellant knocked on the victim’s car

window and asked her to get out of the car. The victim and Appellant’s friend

ended up in an altercation, she tried to break it up, and she admitted pulling

the victim’s hair in attempting to do so. The court accepted the plea of no

contest, and defense counsel assured the court that he had discussed

Appellant’s post-sentence and appellate rights with her. Id. at 6. The court

sentenced Appellant as aforesaid.

      On May 24, 2018, Appellant filed a motion seeking permission to file a

post-sentence motion nunc pro tunc and a post-sentence motion to withdraw

her plea. She claimed that it would be a manifest injustice not to permit her

to withdraw her plea as she did not understand the consequences of her plea,

i.e., that it could cost her employment opportunities. In the motion, counsel

represented that his client contacted him one day after the deadline for filing

post-sentence motions, and informed him that an employment offer had been

rescinded due to a background check.       Counsel pled that an extraordinary

circumstance, namely the timing of notice of the lost employment opportunity,

excused the tardiness. In the alternative, Appellant requested that she be

allowed to withdraw her plea. The court took the motion under advisement

and directed the Commonwealth to file a response within fourteen days. The

Commonwealth objected to the nunc pro tunc relief sought.

                                     -3-
J-S72007-18



       On June 8, 2018, Appellant filed the within appeal from the May 9, 2018

order. On June 11, 2018, the trial court denied Appellant’s motion seeking

nunc pro tunc relief, based on its untimeliness and lack of merit. In response

to the court’s order directing Appellant to file a Pa.R.A.P. 1925(b) concise

statement of errors complained of on appeal, counsel filed a statement of

intention to file an Anders/McClendon brief.

       Counsel thereafter filed an Anders/McClendon brief on Appellant’s

behalf, together with a petition for leave to withdraw as counsel of record on

September 17, 2018.3 Appended to the petition was a copy of the cover letter

counsel sent to Appellant with copies of the Anders brief and counsel’s

petition to withdraw. Counsel advised Appellant therein that she had the right

to hire new private counsel to represent her, or alternatively, she could pursue

the appeal on her own.          Counsel also informed her that she could raise

additional points that she felt were worthy of this Court’s attention in a brief

filed within fourteen days of the date of the letter. Appellant did not file any

response.

       The Anders brief identifies one issue of arguable merit: “Was

[Appellant’s]    plea   knowing[ly],      intelligently[,]   and   voluntarily   made?”

Anders/McClendon brief at 7.

       Before we address the merits of this appeal, we must first determine

whether counsel has complied with the procedures provided in Anders and

____________________________________________


3   The Commonwealth informed this Court that it did not intend to file a brief.

                                           -4-
J-S72007-18



its progeny. Commonwealth v. Goodwin, 928 A.2d 287, 290 (Pa.Super.

2007) (en banc). Counsel who wishes to withdraw must file a petition stating

that he has made a conscientious examination of the record and determined

that an appeal would be frivolous.   Commonwealth v. Wright, 846 A.2d

730, 736 (Pa.Super. 2004). Counsel must also provide a copy of the Anders

brief to the appellant and inform him of the right to proceed pro se. See

Commonwealth v. Daniels, 999 A.2d 590, 594 (Pa.Super. 2010) (holding

counsel must inform client via letter of right to proceed once counsel moves

to withdraw and attach copy to petition).

     In addition, the Anders brief must meet the following substantive

requirements:

     (1) provide a summary of the procedural history and facts, with
     citations to the record; (2) refer to anything in the record that
     counsel believes arguably supports the appeal; (3) set forth
     counsel’s conclusion that the appeal is frivolous; and (4) state
     counsel’s reasons for concluding that the appeal is frivolous.
     Counsel should articulate the relevant facts of record, controlling
     case law, and/or statutes on point that have led to the conclusion
     that the appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009).

     Counsel’s petition and brief, both of which were provided to Appellant,

state that he made a conscientious examination of the record and determined

that an appeal would be frivolous.   Commonwealth v. Wright, 846 A.2d

730, 736 (Pa.Super. 2004). Since Counsel also informed Appellant of her right

to retain private counsel or proceed pro se, he has complied with the

procedural requirements of Anders.

                                     -5-
J-S72007-18


       The brief contains the requisite procedural and factual summary with

citations to the record. Counsel referred to portions of the record that could

arguably support the appeal, but concluded that the appeal was frivolous

because the court was not required to inform Appellant of civil consequences

that could flow from the entry of the plea in order to ensure the plea was

knowing, voluntary, and intelligent. Counsel directed this Court’s attention to

relevant case law and rules governing the required content of guilty plea

colloquies. See Anders brief at 10 (citing Commonwealth v. Hodges, 789

A.2d 764, 765 (Pa.Super. 2002); Pa.R.Crim.P. 590). He also articulated our

standard of review when evaluating the adequacy of the plea colloquy and the

voluntariness of the plea. Id. (citing Commonwealth v. Watson, 835 A.2d

786 (Pa.Super. 2003) and Commonwealth v. Muhammad, 794 A.2d 378

(Pa.Super. 2002)). We find that counsel’s Anders brief significantly complied

with the substantive requirement of Santiago.

       After conducting a full examination of the proceedings as required under

Anders, we do not see any non-frivolous issues to be raised on appeal.4 See

Commonwealth v. Dempster, 187 A.3d 266, 273 (Pa.Super. 2018) (en

banc). Where a defendant seeks to withdraw a nolo contendere or guilty plea

after sentencing, he must show that it is necessary to correct a manifest


____________________________________________


4  Appellant skips over the preliminary issue herein: whether the trial court
abused its discretion in denying the nunc pro tunc relief requested. Only if
that question was answered in the affirmative would we reach the issue of
manifest injustice.

                                           -6-
J-S72007-18


injustice. See Commonwealth v. Starr, 301 A.2d 592, 595 (Pa. 1973). “[A]

manifest injustice occurs when a plea is not tendered knowingly, intelligently,

voluntarily, and understandingly.”     Commonwealth v. Gunter, 771 A.2d

767, 771 (Pa. 2001).

      It is settled law that failure to inform a defendant of the collateral civil

consequences of a guilty plea does not invalidate that guilty plea.

Commonwealth v. Englert, 457              A.2d 121     (Pa.Super. 1983).       In

Commonwealth v. Wall, 867 A.2d 578, 582 (Pa.Super. 2005), this Court

favorably cited United States v. Romero-Vilca, 850 F.2d 177, 179 (3d Cir.

1988), for the definition of a collateral consequence: a collateral consequence

is “one that is not related to the length or nature of the sentence imposed on

the basis of the plea.” Wall, supra at 582. In Wall, we cited numerous

examples of collateral consequences. See e.g., Commonwealth v. Duffey,

639 A.2d 1174 (Pa. 1994) (suspension of drivers’ licenses); 42 Pa.C.S. §§

9791-9799.7 (the requirement that sexual offenders register); U.S. Const.

Amend. XIV, § 2 (the loss of the right to vote); 10 U.S.C. § 504 (the loss of

right to enlist in the armed services); 18 Pa.C.S. § 6105 (the loss of right to

own a firearm); and loss of right to practice a particular profession, 63 Pa.C.S.

§ 479.11(a) (funeral director) and 63 Pa.C.S. § 34.19(a)(8) (architect).

Herein, since the adverse effect on employment did not stem from the

application of a law or government regulation, it did not even rise to the level

of a collateral civil consequence.


                                      -7-
J-S72007-18


      The plea colloquy was adequate and the totality of the circumstances

surrounding entry of the plea indicate that it was voluntary. Commonwealth

v. Muhammad, 794 A.2d 378 (Pa.Super. 2002). Since our review did not

disclose any other arguably meritorious claims, we grant counsel’s petition to

withdraw and affirm the judgment of sentence. Dempster, supra.

      Petition of Kevin Taccino, Esquire, for leave to withdraw is granted.

Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/01/2019




                                    -8-